Citation Nr: 0532934	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for PTSD. The veteran 
appealed, and in May 1999, the Board issued a decision 
denying the veteran's claim. He appealed to the United States 
Court of Appeals of Veterans Claims (formerly known as the 
U.S. Court of Veterans Appeals) (hereinafter "CAVC").  A 
Joint Motion for Remand was filed in November 1999, 
requesting that the CAVC vacate the Board decision and remand 
the case to the Board for additional development and 
readjudication.  The Court granted the joint motion later 
that same month.  In June 2000, the Board remanded the claim 
for additional development.

The veteran has also appealed the issue of entitlement to an 
effective date prior to August 17, 1999 for nonservice- 
connected pension, for which he has appointed another 
representative.  This issue is the subject of a separate 
Board decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's claimed inservice stressor of serving on a 
burial detail is not credible nor corroborated by service 
records or other credible evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims files include medical evidence indicating that the 
veteran may have PTSD related, at least in part, to his 
service.  There is also a reported a history of childhood 
physical and sexual abuse, and the claims files contain a 
number of competing diagnoses, to include alcohol and drug 
abuse, major depression, an anxiety disorder and several 
personality disorders.  However, for the purposes of this 
decision only, the Board has assumed that a diagnosis of PTSD 
has been established.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In February 1994, the veteran filed his claim for PTSD.  
Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, amendments to 
those criteria became effective on March 7, 1997, see 64 Fed. 
Reg. 32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation (as in effect prior to 
March 7, 1997), service connection for PTSD required a 
current, clear medical diagnosis of PTSD.  Under the newer 
versions of the regulation (as in effect March 7, 1997, and 
March 7, 2002), service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  As discussed below, the veteran's claimed stressor 
has not been verified.  Therefore, the veteran's claim fails 
under all versions of the applicable regulation, and he has 
not been prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file, 
to include his DA Form 20, and his discharge (DD Form 214), 
does not show, that he participated in combat.  In addition, 
the claimed stressor is not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (CAVC) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The veteran served on active duty from November 1974 to 
October 1976.  His personnel records establish that he held 
military occupational specialties (MOS) as a "31M20" 
multichannel communication equipment operator and a Tac Wire 
Operator Specialist.  In April 1975, he was assigned to HHB 
11th ADA Gp, at Fort Bliss, Texas with an MOS of 
"Multichannel Commo Equip Rpmn."  On October 9, 1975, he 
was reassigned to Battery B, 2nd Battalion 55th ADA (WD22BO) 
retaining his MOS.  He failed to follow a lawful order of his 
superior on April 14, 1976, punished by a forfeiture of 
$25.00 for one month under Article 15.  On June 17, 1976, the 
veteran wrongly appropriated a government owned van.  On June 
19, 1976, he failed to report for a Bicentennial Exhibit in 
El Paso, Texas.  On June 24, 1976, he was penalized under 
Article 15 as follows:

"Reduction to PV2/E-2
Forfeiture of $93 for one month.
14 days restriction to 2d floor, building 903, 
Battalion Dining Facility, and Chapel #4 for 
scheduled services only.
14 days extra duty, to report to the CQ, building 
2903, 2d floor at 1800 hours daily."

On August 7, 1976, the veteran was caught having marijuana in 
his possession resulting in the following penalties ordered 
on August 25, 1976:

"Forfeiture of $93 for one month.
14 days extra duty to report to the CQ, 2d floor, 
building 903, at 1800 hours daily.  7 days 
restriction to 2d floor, building 903, Battalion 
Dining Facility, and Chapel #4 for scheduled 
services only."

The veteran appealed his punishment claiming that the 
marijuana found in his car did not belong to him, and argued 
that the extra duty and restrictions imposed an undue 
hardship.  His appeal was denied on August 26, 1976.

The veteran's "Enlisted Evaluation Report," dated August 
25, 1976, indicated that he "performs duties as 31M20 in a 
unit with REFORGER and STRAF missions."  His MOS was listed 
as a "Mchan Comm Equip Op" with the Battery B, 2nd Battalion 
55th ADA on September 1, 1976.  On October 7, 1976, the 
veteran's Platoon Sergeant, Platoon Leader and Battery 
Commander completed an "Enlisted Evaluation Report" for his 
duties as a "MCHAN COMM EQUIP OP E-3."

In pertinent part, a hospitalization record from Halifax 
Hospital Medical Center reflects that the veteran was 
admitted for treatment due to depressive reaction and suicide 
attempt in June 1981.  He had been under pressure from his 
family, a recent divorce and loss of job.  His parents 
related a history that "he has been abusing drugs and has 
been quite irresponsible and can be very manipulative."  His 
personal and social history made no mention of his military 
service.  He was diagnosed with depression with suicidal 
gesture.

In November 1992, the veteran participated in a substance 
abuse treatment program at the Newington, Connecticut, VA 
Medical Center (VAMC).  A June 1993 VA occupational therapy 
note indicated that he succumbed to peer pressure from co-
workers to drink after work resulting in a recurrence of 
alcohol dependence.  He underwent hospitalization for alcohol 
abuse detoxification in July 1993 at the Veterans Home and 
Hospital in Rocky Hill, Connecticut.  At that time, he 
related a history of alcoholism and near continuous abuse of 
cannabis since 1973.  He described his past psychiatric 
history as follows:

"Negative for formal treatment.  The patient grew 
up in an alcoholic family and was abused 
physically as a child, and has some features of 
post traumatic stress disorder.  He also has in 
turn been abusive to spouse, girlfriends, and had 
legal problems as a result."

A July 22, 1993 consultation record noted the veteran's 
"[r]equest for help [with] coming to terms [with] 
childhood."  His counseling consultations included an 
assessment of "[p]t has symptoms consistent with PTSD of 
childhood abuse origin as reported by patient."

A September 1993 psychiatric examination by Harvey L. Glass, 
Ph.D, included the veteran's history of in-service events:

[The veteran] was born in Miami, Florida in 1955 
and educated in St. Petersburg Public School 
System from grades 1 through 12.  He denies 
learning problems or adjustment problems during 
those years.  On graduation from high school he 
entered the Army for three years where he was 
trained as a radio mechanic in the communications 
section.  He received an honorable discharge and 
has no service connection.
...
The alcohol history started in the senior year of 
high school along with the use of various 
controlled substances.  The alcohol abuse 
accelerated in the military service - purportedly 
because the patient's father was repressive; [the 
veteran] describes himself as rebelling when he 
experienced the freedom of being away from home.  
The alcoholism continued through the employment 
history as noted above.

In February 1994, the veteran filed an Application for 
Compensation or Pension related to PTSD.  In April 1994, he 
filed the following statement in support of his claim:

... I did not file for service connected pension.  I 
filed for non-service connected pension.  As of 
1/93, I was found disabled from Social Security 
Disability at the New Britain office.  My check is 
....  My disability is from P.T.S.D. stemming from 
childhood abuse.  I did serve in Vietnam Era for 2 
years.  My chronic reaction is anger, sleep 
disorders, depression, anxiety reactions, 
numbness, guilt, grief, isolation, loss of 
interest in pleasurable activities, low tolerance 
to stress, problems with authority, Substance 
Abuse, No Self esteem, bad memories....

The RO denied a claim of entitlement to nonservice connected 
pension in November 1994.  A VA hospitalization record in 
November 1995 recorded his history that "[s]ince 1993, he 
has been troubled by the memories of childhood sexual abuse 
and his noncombat experience in the Vietnam Era.  His job was 
to bury dead soldiers."  In November 1995, the veteran filed 
the following statement via a VA Form 21-4138 filing:

      "I am requesting to reopen my claim for S/C 
disability PTSD condition.  I filed for this about 
one year ago and was denied S/C/ disability.  
      I have been treated for this condition on 
outpatient schedule through the Mental Health 
Dept. at Newington V.A.M.C.  I am also a patient 
at the Newington V.A.M.C. right now.  I was 
admitted on 11/1/95 to ward 23 for depression.  I 
feel that you don[t] have the whole picture 
concerning my duty in Army.  My job in the Army 
was Burial detail at the veteran who were kill in 
Vietnam.  I did this job for about seven months."

In a VA Form 21-4138 filed in December 1995, the veteran 
described his claimed stressors as follows:

I was with B BTRY 2nd BN 55th ADA 11th GP (WD 22 BOC), 
11/1/74 to 10/29/76.  I wanted to go in country, 
but was not allowed.  I was on burial detail for 6 
months and buried a lot of Vets.  Until Recently I 
started under Phys. Care with Dr. [  ] at 
Newington VA.  Ever since the burial detail I just 
can't deal with death - especially Military.  I 
have nightmares and great depression one time in 
1975 at a burial detail a mother of dead Vet 
screamed "Why wasn't it you."  I've never 
forgotten that.  I go to pieces, Start crying 
etc., etc.  I was at Rocky Hill Veterans Hospital 
the second time and I had a flashback.  I was 
working at the Veterans Cemetery in Middletown 
mowing the grass at the cemetery.  The graveyard 
is huge there.  I had a flash back and I'am scared 
to death of anything dealing with death or 
funerals.  I left Rocky Hill that same week.  I 
have low tolerance to stress, anger, depression, 
grief, sleep disorders, and substance abuse to 
help medicate myself.  Its been 20 years but I do 
know that I suffer from PTSD.  I worked for Pete 
at the Graveyard in Middletown.  I am under 
psychiatric care here at Newington VA.  I am 
Disabled under SSA.  Please help me.

In January 1996, the veteran sent a correction to the record 
indicating that he had his flashback in the cemetery at 
Middletown.  He submitted a lay statement from his co-worker 
to prove that he worked at the cemetery and had a flashback.  
The lay statement reads as follows:

"To Whom it may concern,

[The veteran] was assigned to the State Veterans 
Cemetery in Middletown as a patient worker from 
the Veterans Home and Hospital where he resided 
on 9-23-94.  [The veteran] ended his employment 
on 9-28-94 for reasons unknown.  [The veteran] 
was a good worker in the short time he was with 
us."

On VA PTSD examination in May 1996, the veteran reported to 
the examination intoxicated consuming half a pint of Vodka 
prior to his arrival.  He reported the following stressor 
history:

The veteran grew up in Florida.  His father was 
an alcoholic, and physically and sexually abusive 
towards the veteran and his mother.  At age 10 or 
11, the veteran was molested by his father and he 
was often whipped and locked in a closet for no 
reason, by his father, when he used to come home 
intoxicated.  The veteran graduated from high 
school in 1976 with average grades and he worked 
at a different job for one year and enlisted in 
the Army to get away from his father.  The 
veteran reported that at that time he was scared 
of men around him.  The veteran completed his 
boot camp at Jackson, South Carolina, without any 
problems.  After that he went to Fort Gordon, 
Georgia, for AIT.  He had six to eight weeks 
training for telecommunications and then he went 
to Fort Bliss, Texas, while waiting to go to 
Vietnam.  He worked for burial detailing and 
complete two years of service there and then got 
out.  The veteran reported at his job of burial 
detailing, he was a color guard who buried dead 
people who came from Vietnam or went to the 
funeral parlor and arranged other burial details 
including 21 gun salute.  He had never seen a 
dead body before he went into the Army and 
reported one incident when a women at her son's 
burial screamed at him and said "Why could not be 
you."  The veteran reported after that he had 
nightmares of that woman for about three weeks 
and since then he often had nightmares of 
graveyards and he finds himself with other people 
in a graveyard, but he is kind of floating 
downward, gets scared of that and wakes up.

The veteran further described a long history of alcohol and 
substance abuse that started in high school and became 
serious when he was in the service during his burial 
assignment.  At that time, he was drinking every day, and 
used other drugs like marijuana, LSD, cocaine, heroin, 
valium, Quaaludes, etc.  The examiner offered a diagnosis of 
alcohol dependence and mild PTSD, although it was later 
commented that the veteran did not meet all the criteria for 
PTSD at the time of examination.  It was further noted that 
the examiner was unable to perform a very reliable mental 
status examination.

A December 1996 treatment summary from the VA Medical and RO 
Center in White River Junction, Vermont, noted the veteran's 
history of serving on burial duty for six months.  The 
examination report included the following history:

I was with an Air Defense Artillery Unit in 
Texas.  I was on a burial detail and we serviced 
all of Texas and most of New Mexico.  There were 
normally 12 of us.  Names I don't remember.

We went to the funeral parlor for the service, 
which was normal because we usually carried the 
casket out of the service.  We loaded the body in 
to the hearse.  Then we met the families at the 
graveyard and unloaded the body out of the hearse 
on to the thing that lowers it in to the ground.  
I can't remember if it was Catholic or 
Prostestant, but there was a priest or minister 
there who have a short eulogy.  After that, we 
lined up and gave a 21 gun salute.  After that, 
we folded the flag off the casket and it was my 
job to present it to the family.  I chose to hand 
it to the mother And that's when she put me in 
shock, screaming at me in grief,: "Why wasn't it 
you? Why wasn't it you?"  And that kind of put me 
in shock because I wondered "Why wasn't it me?"

At first I was upset, but I didn't show my 
emotions.  We were trained we couldn't show our 
emotions.  I was scared and frightened inside of 
me.  I was confused because I couldn't figure 
out, "why wasn't it me?"  I felt guilty why it 
wasn't me.  The guy was about my age.  I didn't 
know how he got killed.  I went out that night 
and got really drunk not to feel the pain.  To 
this day I have intrusive memories about this.

The examiner noted that none of the veteran's current 
symptoms of PTSD appeared to be related to his childhood 
experiences.

A September 1996 statement from Edgardo D. Lorenzo, M.D., 
diagnosed with the veteran with PTSD and alcohol dependence.  
Dr. Lorenzo reported the veteran as being a "Vietnam Veteran 
who had been in charge of burial detail from 1975 to 1976.  
As a consequence of his war trauma he suffers from recurrent 
intrusive recollections of dead soldiers and their families, 
nightmares of dead soldiers coming back from the dead, and 
bereft families accusing him of my he was alive and not their 
sons."

In a VA Form 9 filing received in January 1997, the veteran 
described nightmares starting after his discharge from 
service that worsened.  He had resorted to alcohol use to 
treat his symptoms.

In March 1997, the veteran responded to the RO's request for 
additional information regarding his burial duty assignment 
by submitting a copy of Special Orders from the Headquarters 
US Army Air Defense Center and Fort Bliss indicating that the 
veteran was awarded "S36K20" pursuant to Para 2-24a(2)(c) 
AR 600-200, while assigned to PFC 31M20 B Btry, 2d. Bn., 
55th, ADA, 11th ADA (WD22BO C), effective November 14, 1975.  
He further submitted a statement that, in pertinent part, 
stated as follows:

As far as the letter you sent me Dated Feb 24th 
you never sent me the VA Form 21-4138.  Because 
of my PTSD Dates and times I really Don't 
Remember.  After being sober for awhile I have 
come up with some dates.  First of all I was 
always with B Btry, 2nd B.N. 55 ADA, 11th ADA.  
Shortly after I was awarded this second MOS which 
was November 14, 1975, I was attached to the 
Burial detail.  I am sending you this special 
order.  I think I was on this burial Detail from 
April 1976 to Sept 1976.  I believe I was 
honorably discharged in Oct of 76 ...

In a VA Form 9 filing received in April 1997, the veteran 
disputed the RO's findings with the following statement:

Dates and times I do not remember.  Even though 
Combat did stop in May 75, It still doesn't mean 
that (1) I was not on a burial detail (2) I did 
not bury some Viet Nam Vets (3) I did view some 
Dead Bodies as part of my detail..."

(emphasis original).

In a separate letter dated April 1997, the veteran clarified 
as follows:

Looking over the last letter you sent me Dated 
2/12/97 you state the VA has a problem with my 
PTSD claim.  Because of my PTSD I have a problem 
with Dates times & places.  I think I was on that 
Burial Detail before May of 1976.  I know that it 
was after I received another MOS Dated 19 
November 1975.  Here is that copy.  Also, you 
stated my DD 201 file shows that from 4/24/75 to 
10/15/75 I was assigned to HHB 11th ADA GP  Then I 
was assigned to BTRY 2/55 ADP.  Wrong!  I was never 
assigned to another Btry.  On the copy I am 
sending you, you can see that B BTRY 2nd/55 ADA 11th 
ADA (WP22BoC) was all one Battalion.  I was never 
with an ADP group as your letter stated.  I was 
assigned to a burial detail...

I am going to meet with my Mother this week 
because she claims she has some of my old Army 
letters.  Maybe I can come up with something else 
...

The veteran appeared and testified before the RO in June 
1997.  Upon his arrival at Ft. Bliss, he spent some time 
working within his MOS of multichannel communications.  In 
approximately "August 1975," he was placed on burial detail 
and continued those duties until the time of his discharge 6-
months later.  The burials were at Fort Bliss and at another 
location in Alamogordo, New Mexico, that appeared to be a 
military base.  He attended approximately 100 funerals 
performing duties such as rifleman, pallbearer and flag 
handler.  He recalled writing to his mother indicating that 
he was having difficulty performing his duties.  He had never 
attended a funeral prior to his duties, and had nightmares 
afterwards.  He had a period of alcoholism, and didn't 
understand the nature of his PTSD problems until he started 
working in a cemetery at which time he had a flashback.  He 
recalled drinking in service, but didn't consider himself to 
have a drinking problem.  

Later that month, the veteran submitted a photocopy of a 
letter dated "August 76" stating as follows:

"Dear Mom & Dad, 
	Reviewed your letter and was glad to hear from 
you.  Tell **** to keep up the good work.  Things 
are the same here.  Just as hot as FLA.  The 
burial detail I am on is not as good as expected.  
I hate being around death.  I feel really guilty 
a lot of times!  So hope you and Dad are doing 
well.  Not to much longer to go till I am out.  
Say hello to everybody for me."

A May 1998 VA clinic record recorded the veteran's history of 
being sexually molested by an "older man" at age 10-11.

In January 1999, the veteran appeared and testified before 
the Board.  He initially served in communications stationed 
at Ft. Bliss while assigned to B Battery in the 2nd 55th Air 
Defense Artillery.  He was transferred to burial detail, 
assigned to the Headquarters Battery of the 2nd 55th Air 
Defense Artillery, in approximately April 1976.  He 
volunteered for burial detail, and worked with a group 7 to 
10 servicemates.  He had been selected because he was a 
"good troop."  He was unclear as to whether he had been 
burying Vietnam veterans as the war had ended prior to his 
burial detail.  He drove the van to the burials, participated 
in the 21-gun salute and witnessed the presentation of the 
flag.  He had no other duties related to his prior MOS.  He 
recalled attending over 50 services.  He never required 
temporary duty orders (TDY) because all of the burials 
involved day trips.  He recalled one particular incident as 
follows:

"Q.  There is a statement in your record, I 
believe, that, uh, you reported to, uh - when you 
had actually - I assume was not part of the 
burial detail but on one occasion you had 
actually notified the family members on the death 
of their son?

A.  Yes, sir.

Q.  Why did this occur?  It was usually done, I 
had thought, by officers.

A.  Well, it - it wasn't as much as that as is - 
that on one detail after the, uh, -- the ceremony 
the lady who was presented the flag, of course by 
an officer, pointed at me and screamed, why 
wasn't it you and - and, after that I just - I 
just couldn't handle it, so- "

A February 1999 letter from the veteran's brother stated as 
follows:

THIS LETTER IS TO HELP SUPPORT MY BROTHERS CLAIM 
THAT HE WAS ON A BURIAL DETAIL ASSIGNMENT PRYOR 
[sic] TO HIS E.T.S AT FT. BLISS, TEXAS.  I 
REMEMBER THIS BECAUSE I USED TO KID HIM ABOUT 
WORKING AT A CEMETARY WHEN HE RETURNED HOME.

A November 1999 letter from the veteran to his attorney, 
submitted in support of the claim, reads as follows:

Please note on 10/01/75 I was a PFC (E-3).  Around 
the time of being on the burial detail I was 
demoted on the burial detail.  I was demoted to 
PV2 on 6/28/76.  That was around the time I was 
demoted (Chapter 15? 13).  I messed up on the 
burial detail?

A March 2000 certified statement from the veteran's father 
stated that the August 1976 letter submitted by the veteran 
was found among military letters and pictures that he had 
sent while he was in the US Army.  The RO requested a copy of 
the original letter in August 2001.  The veteran's attorney, 
however, indicates that the letter is not available.  See RO 
Memorandum dated October 10, 2001.

In February 2003, the veteran submitted a statement from his 
sister that, in pertinent part, stated as follows:

"In June of 1976, my husband, son and I drove out 
to California to visit relatives for a vacation.  
We stopped in Ft Bliss where my brother was 
stationed.  To my surprise, we got to watch my 
brother perform his duties of Burial Detail, as 
the chapel.  I saw my brother perform in the 
[illegible] presenting the flag."

A February 2003 letter from the veteran recalled that his 
sister visited him in 1976 and witnessed him performing 
burial details.  

Upon review of the entire record, the Board finds, by a 
preponderance of the evidence, that the veteran's claimed 
inservice stressor of serving on a burial detail is not 
credible nor corroborated by service records or other 
credible evidence.  At the outset, the veteran has given 
conflicting assessments as to when he served on burial 
detail, such as "burial detail in 1975," beginning "about 
August 75," "April to October 1976."  He has generally 
alleged serving a six month detail, and being discharged 
while performing burial detail.  He presented a letter from 
his sister attesting to personal knowledge that he performed 
burial detail in June 1976, and another letter he attests he 
wrote in August 1976 describes his participation in burial 
details.

The veteran's personal records document that his official MOS 
was as a "31M20" multichannel communication equipment 
operator and a Tac Wire Operator Specialist.  He arrived at 
Fort Bliss in April 1975 and was originally assigned to HHB 
11th ADA Gp, at Fort Bliss, Texas.  He was reassigned to 
Battery B, 2nd Battalion 55th ADA (WD22BO) on October 9, 1975, 
with an MOS multichannel communication equipment.  On June 
24, 1976, he was penalized under Article 15 with a reduction 
to PV2/E-2 and restrictions to the Battalion Dining Facility 
with extra duty for 14 days.  On August 25, 1976, he was 
again penalized under Article 15 with restrictions to the 
Battalion Dining Facility for 7 days with extra duty for 14 
days.  On August 25, 1976, he received an evaluation for 
"perform[ing] duties as 31M20 in a unit with REFORGER and 
STRAF missions."  On September 1, 1976, his MOS was changed 
to a "Mchan Comm Equip Op" with the Battery B, 2nd Battalion 
55th ADA on September 1, 1976.  On October 7, 1976, he was 
given an evaluation for the performance of these duties.

As shown above, the veteran's personnel records demonstrate 
that he was given performance evaluations for duties as both 
a multichannel communication equipment operator and "Mchan 
Comm Equip Op" for the claimed period of burial detail.  His 
allegations that he solely performed burial detail during 
this time period is contradicted by the evaluation reports 
filed by his supervising superiors.  Certainly, the service 
records, in and of themselves, do not establish nor tend to 
corroborate the fact that he performed burial detail.

The Board next finds that the veteran's descriptions of 
burial details are themselves inconsistent and contradictory.  
His most descriptive stressor concerns an occasion wherein, 
during a burial ceremony, a deceased soldier's mother 
personally addressed him wondering why he had not been the 
soldier killed.  The veteran's survivor guilt stems from this 
alleged incident.  A December 1996 treatment summary from the 
VA Medical and RO Center in White River Junction, Vermont, 
recorded his version of this event as follows:

"... it was my job to present [the flag] to the 
family.  I chose to hand it to the mother And 
that's when she put me in shock, screaming at me 
in grief,: "Why wasn't it you? Why wasn't it 
you?"  And that kind of put me in shock because I 
wondered "Why wasn't it me?" (emphasis added).

In June 1997, the veteran testified before the RO to 
performing duties as a flaghandler.  However, he recanted 
this version of events while testifying before the Board in 
January 1999 as follows:

"Q.  There is a statement in your record, I 
believe, that, uh, you reported to, uh - when you 
had actually - I assume was not part of the 
burial detail but on one occasion you had 
actually notified the family members on the death 
of their son?

A.  Yes, sir.

Q.  Why did this occur?  It was usually done, I 
had thought, by officers.

A.  Well, it - it wasn't as much as that as is - 
that on one detail after the, uh, -- the ceremony 
the lady who was presented the flag, of course by 
an officer, pointed at me and screamed, why 
wasn't it you and - and, after that I just - I 
just couldn't handle it, so- "  (emphasis 
added).

The veteran's allegations regarding this alleged stressor is 
completely contradictory and irreconcilable.  The falsity of 
this alleged stressor, when viewed in the context of his 
service personnel records documenting his evaluations for his 
stated MOS's during the claimed period of burial detail, 
renders his entire recitation of the alleged inservice 
stressors as not believable.  There is statement from the 
veteran's father recorded in 1981 indicating that the veteran 
"can be very manipulative."  The Board finds that the 
veteran's allegations are not credible and hold no probative 
value.

In support of his claim, the veteran has presented evidence 
that he claims corroborates his burial detail in service.  
For instance, he has presented a photocopy of a letter he 
allegedly wrote in August 1976 wherein he mentioned burial 
detail duties.  However, VA cannot verify the authenticity of 
that document because, according to the veteran's counsel, 
the original copy of that document that allegedly existed in 
1997 cannot be produced by the veteran.  Interestingly, this 
document makes no mention of the fact that he was 
substantially restricted to base during this time period as 
punishment for his Article 15 violations.

The veteran has also presented a written statement from his 
sister who attests to personally observing him perform burial 
details in "June 1976."  As indicated above, the service 
personnel records document that the veteran received an 
evaluation for his duties "perform[ing] duties as 31M20 in a 
unit with REFORGER and STRAF missions" for this time period.  
Additionally, the Article 15 punishments reflect that he was 
confined to the base for a substantial period of time in 
either June or August 1976.  An additional statement from his 
brother purports to recollect that the veteran performed 
burial details, and a signed statement from his father 
indicates that the veteran had obtained from the home some 
letters written during the military days.  The overwhelming 
evidence in this case, most contemporaneous in time to the 
actual events, counters the veteran's assertion that he 
performed burial details in service.  The Board must find 
that these documents purporting personal knowledge of 
particular events are not credible.

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence of a claimed 
inservice stressor.  In this case, despite the efforts of the 
RO, there has been no verification of the claimed stressor.  
Rather, the information provided by the United States Army 
indicates that the veteran's MOS during the claimed time 
period is accounted for in evaluation reports.  There is no 
evidence in any of the veteran's service records, to include 
his evaluation and disciplinary reports, or in his service 
medical records, to show that he served on a burial detail.  
The family member statements are inconsistent with the known 
facts of the case, are unreliable and not credible.  
Accordingly, the veteran's claimed stressor is not verified.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated November 
2004, told him what was necessary to substantiate his claim.  
The rating decision on appeal, the statement of the case 
(SOC) and supplemental statements of the (SSOC), told him 
what was necessary to substantiate his claim, and that the 
dispositive issue on appeal concerned verification of his 
stressors.  RO letters dated November 1995 and February 1997 
specifically notified him of this element of his claim.  As 
evidenced by a February 1997 letter from the veteran's then 
representative of record and subsequent submissions of 
evidence, the veteran has been well aware of the evidentiary 
requirements.  Through assistance from his representative and 
then his current attorney of record, the veteran has 
submitted evidence for the particular purpose of attempting 
to corroborate his claimed stressors.

The November 2004 letter satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  The November 1995 and February 1997 
letters notified him of the evidence and/or information that 
he was required to produce in an effort to corroborate his 
claimed stressors.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The November 2004 RO letter stated "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  (emphasis original).  The September 2005 SSOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so due to impossibility as the 
original AOJ adjudication took place prior to the passage of 
the VCAA.  This de minimis notice defect has resulted in no 
prejudicial harm to the veteran.  There is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Rather, the veteran has actively sought to produce 
evidence and information specifically for the purpose of 
corroborating his stressors that is the dispositive issue in 
this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, service personnel records, 
service disciplinary records, VA treatment notes, and medical 
and legal documents pertaining to the veteran's award of 
disability benefits with the Social Security Administration.  
The RO has obtained from the service department and federal 
agencies all available materials that could corroborate the 
claimed stressors.  In June 2005, officials at Fort Bliss 
indicated that they had no information pertaining to the 
claim.  The Board is satisfied from the development of 
record, and the facts contained therein, that there is no 
reasonable possibility that any further development would be 
capable of substantiating the claim.  In a letter dated 
August 30, 2005, the veteran's attorney specifically waived 
any further stressor development of the claim by VA as 
follows:

I am sending you this letter in response to an e-
mail I received from you earlier today.  There, 
you said that a decision could be made on [the 
veteran's] claim, without waiting for a response 
for a request for records from the NPRC, if I was 
to send you a fax to that effect.

Therefore, please proceed to rate this case 
without waiting for a response from the NPRC, and 
use the evidence now of record.  I understand 
from your email that this can be done by the end 
of the week.  If a rating cannot be completed by 
September 9, 2005, please let me know.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


